    Case 6:21-cv-00198-JDK Document 1 Filed 05/21/21 Page 1 of 5 PageID #: 1




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                            TYLER DIVISION

 CHRISTINA OWENS AND                             §
 CIRILO MONTERO                                  §
                                                 §
           Plaintiffs                            §            CIVIL ACTION NO.
                                                 §             ______________
 V.                                              §
                                                 §
 FEDEX GROUND PACKAGE                            §
 SYSTEM, INC.                                    §
                                                 §
           Defendant

                                  PLAINTIFFS’ ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

         COME NOW Plaintiffs, Christina Owens and Cirilo Montero, complaining of

Defendant, FedEx Ground Package System, Inc., and for cause of action would respectfully

show:

                                              1. Parties

         1.1       Plaintiffs Christina Owens and Cirilo Montero are residents of Texas and the

United States. Plaintiffs are common-law husband and wife and have been domiciled at all

material times in Houston County, Texas.

         1.2       Defendant FedEx Ground Package System, Inc. is a foreign corporation

registered to do business in Texas.

         1.3       Defendant FedEx Ground Package System, Inc. may be served with process

through its registered agent, CT Corporation System, 1999 Bryant St., Ste 900, Dallas, Texas

75201-3136.

PLAINTIFFS’ ORIGINAL COMPLAINT
PAGE 1
    Case 6:21-cv-00198-JDK Document 1 Filed 05/21/21 Page 2 of 5 PageID #: 2




                                  2. Subject Matter Jurisdiction
         2.1       There is a diversity of citizenship among and between the parties to this civil

action, and the amount in controversy, exclusive of interest and costs, exceeds SEVENTY-

FIVE THOUSAND DOLLARS ($75,000.00).

         2.2       Jurisdiction in this judicial district therefore exists under 28 USC §1332.

                                      3. Jurisdiction and Venue

         3.1       Defendant FedEx Ground Package System, Inc. (“FedEx”) is subject to this

Court’s specific and general jurisdiction because they are registered to do business in the state

of Texas, are doing business in the state of Texas and the Eastern District of Texas, and they

have purposefully availed themselves of the rights and privileges of conducting business in

Texas, including the Eastern District of Texas.

         3.2       Defendant FedEx regularly conducts business and solicits business in the state

of Texas and the Eastern District of Texas, and they derive substantial revenue from goods and

services provided to residents within the state of Texas and the Eastern District of Texas.

         3.3       Defendant FedEx is subject to this Court’s personal jurisdiction under Tex. Civ.

Prac. & Rem. Code. Ann. §17.042 (Texas Long-Arm Statute).

         3.4       The assertion of this Court’s jurisdiction over Defendant FedEx complies with

the traditional notions of fair play and substantial justice.

         3.5        Venue is proper in the Eastern District of Texas because this Court has personal

jurisdiction over Defendant FedEx, and because a substantial part of the events or omissions

giving rise to the Plaintiff’s claims occurred in this District.




PLAINTIFFS’ ORIGINAL COMPLAINT
PAGE 2
    Case 6:21-cv-00198-JDK Document 1 Filed 05/21/21 Page 3 of 5 PageID #: 3




         3.6        Personal jurisdiction and venue in this judicial district are therefore proper under

28 U.S.C. §1391.

                                        4. Factual Basis of Claim

         4.1       On or about October 13, 2020, Plaintiff, Christina Owens was operating her

Toyota Camry southbound on US Highway 287 in Anderson County, Texas. She observed a

Ford Econoline Van with FedEx markings on the improved shoulder of the road up ahead. Just

as she approached the FedEx vehicle, it unexpectedly pulled out in front of her in an apparent

attempt to make a U-turn. The FedEx vehicle turned left directly into her path of travel, leaving

her no time make to take any evasive action and she collided violently with the FedEx vehicle.

         4.2 Cirilo Montero was a front seat passenger in the Toyota Camry being driven by

Christina Owens. Christina Owens and Cirilo Montero sustained serious injuries in the

collision.

         4.3       At the time of the subject incident, the Ford Econoline Van involved in the

collision was under the control of FedEx Ground Package System, Inc.

         4.4       At the time of the subject incident, the Ford Econoline Van involved in the

collision was being driven by Shawn Keith Turner, Jr., who at all times material to this lawsuit

was under the control of FedEx Ground Package System, Inc., acting in the furtherance of their

business affairs as a delivery driver.

                                              5. Negligence

         5.1       At the time of the collision, Shawn Keith Turner, Jr. (“Turner”) was operating

the FedEx vehicle negligently. Plaintiffs base their causes of action in part upon negligence or

negligence per se as these terms are defined under the common law and statutes of Texas and

the doctrine of respondeat superior is invoked where applicable. Turner’s failure to use
PLAINTIFFS’ ORIGINAL COMPLAINT
PAGE 3
    Case 6:21-cv-00198-JDK Document 1 Filed 05/21/21 Page 4 of 5 PageID #: 4




ordinary care in the operation of vehicle was a proximate cause of this wreck and Plaintiff's

resulting injury/injuries. More specifically, said Defendant’s acts or omissions constituting

negligence on the occasion in question were as follows:

                   a.        Failing to keep such a lookout as a person using ordinary care would
                             have kept;

                   b.        Turning Defendant's vehicle to the left when such movement could not
                             be made with safety as prohibited by TEX. TRANSP. CODE § 545.103 or
                             otherwise turning when a person using ordinary care would not have
                             turned;

                   c.        Failing to give an appropriate signal as required by TEX. TRANSP. CODE
                             § 545.104 or otherwise failing to signal as a person using ordinary care
                             would have signaled; and,

                   d.        Failing to yield the right-of-way to the vehicle approaching from the rear.

                                                6. Damages

         6.1       Plaintiffs have has suffered damages in the past and in all reasonable probability

will suffer damages in the future proximately resulting from this occurrence.

         6.2       These damages include damages resulting to Plaintiffs conditioned as they were

at the time of this occurrence, or which resulted from the activation of any condition which

may have existed at the time of the occurrence in question.

         6.3       These damages include:

                   a.        Physical pain and in the past and future;

                   b.        Loss of enjoyment of life in the past and future

                   b.        Disfigurement in the past and future;

                   c.        Physical impairment in the past and future; and

                   d.        Medical expenses in the past and future.


PLAINTIFFS’ ORIGINAL COMPLAINT
PAGE 4
    Case 6:21-cv-00198-JDK Document 1 Filed 05/21/21 Page 5 of 5 PageID #: 5




         6.4       These damages include any subsequent aggravation of the injuries sustained in

this occurrence.

                                              7. Jury Demand

         7.1       Plaintiff requests a trial by jury.

                                          8. Prayer for Judgment

         8.1       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for judgment

against Defendant for the following relief:

                   a.        Fair, just, and adequate compensation, well in excess of this Honorable
                             Court's minimum jurisdictional requirement of SEVENTY-FIVE
                             THOUSAND DOLLARS ($75,000.00), for past and future general and
                             special damages;

                   b.        Recovery of pre-judgment and post-judgment interest;

                   c.        Reimbursement of taxable costs; and

                   d.        Such other and further relief, general and special, legal and equitable, to
                             which Plaintiff may be justly entitled.

                                                   Respectfully submitted,

                                                   ROBERTS & ROBERTS

                                                   BY:       /s/ Michael Ace
                                                           MICHAEL ACE
                                                           (lead attorney)
                                                           Bar No. 00828800
                                                           mike@RobertsLawFirm.com
                                                           RANDELL C. ROBERTS
                                                           Bar No. 17016490
                                                           randy@RobertsLawFirm.com
                                                           118 West Fourth Street
                                                           Tyler, Texas 75701
                                                           Ph: (903) 597-6655
                                                           Fax: (903) 597-1600
                                                           Attorneys for Plaintiff


PLAINTIFFS’ ORIGINAL COMPLAINT
PAGE 5
